                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION

CYNTHIA ELAINE HUNTLEY                                                                PLAINTIFF

vs.                                   Civil No. 1:18-cv-01034

NANCY A. BERRYHILL                                                                 DEFENDANT
Acting Commissioner, Social Security Administration

                                        JUDGMENT

       Comes now the Court in accordance with the Memorandum Opinion entered in the above-

styled case on today’s date, and hereby considers, orders, and adjudicates that the decision of the

Commissioner of the Social Security Administration is AFFIRMED, and Plaintiff’s Complaint is

hereby dismissed with prejudice.

       ENTERED this 11th day of March 2019.

                                                     /s/Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     UNITED STATES MAGISTRATE JUDGE
